Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are not found persuasive. Applicant asserts that the amendments to the claims have overcome the previously presented rejections over Leanna in view of Breme and Ryan. The examiner respectfully disagrees. It would have been obvious to one of ordinary skill in the art to cause the layers of the device of Leanna as modified in view of Breme to decrease in radial thickness moving radially outward from the interior substrate layer toward the surface layer since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Leanna in view of Breme would not operate differently with the claimed thicknesses since the prior art stent already has the advantageous mechanical properties of the polypropylene with enhanced biocompatibility due to the thin titaniferous coating according to Breme (see esp. col. 1, ll. 14-40 and col. 3, ll. 5-30 of Breme). Further, applicant places no criticality on the range claimed (no problem solved, purpose served, or advantage gained by the particular relative thicknesses claimed), indicating only the presence of the claimed layers with no discussion of relative or absolute thicknesses.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 includes “wherein the layers decrease in radial thickness moving radially outward from the interior substrate layer toward the surface layer” which is not supported in the application as originally filed. The specification is silent as to the thicknesses of the interior substrate, substrate, transition, and surface layers. According to the specification (see [0011]), “Figure 3 shows a schematic representation of a material layer structure of the stent.”. There is no indication that figure 3 is drawn to scale and the description of the four layers in par. [0025] of the instant application as filed 3/11/2019 is silent on the layers’ thicknesses (either relative or absolute). It is well established that patent drawings do not define the precise proportions of elements and may not be relied on to show particular sizes if the specification is completely silent on the issue (See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491, (Fed. Cir. 2000). Therefore, the application as originally filed does not provide clear support for this new limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leanna et al. (US 2007/0270931) in view of Breme (US 6,057,031) and Ryan (US 8,778,011). Leanna discloses a stent assembly adapted to be implanted in a blood vessel comprising a body formed of a plurality of interconnected struts (i.e., strands of braid) that are attached to one another to form a plurality of cells or openings, wherein at least a portion of the body comprises polypropylene ([0021]) upgraded with a surface of titaniferous layer (i.e., titanium coating as per par. [0022]). The limitation “the titaniferous layer being provided on the body via a plasma-assisted chemical vapour deposition process” is considered a product-by-process limitation (See MPEP 2113 regarding product-by-process limitations). Leanna does not expressly disclose how the titaniferous layer is applied to the stent assembly, and it is unclear if the final structure necessitated by the product-by-process limitation (i.e., the final structure that necessarily results from applying a titaniferous layer via the process of plasma-assisted chemical vapour deposition) is present in the prior art of Leanna. 
However, Breme discloses that it is well known to apply a titaniferous layer to a vascular prosthesis made of polypropylene (col. 4, ll. 49-57) via a plasma-assisted chemical vapour deposition process (see entire document, esp. col. 1, ll. 50-col. 10; col. 4, ll. 17-38; col. 8, ll. 20-67; claim 6 of Breme) in order to avoid damage to the plastic substrate by the coating process and attain adequate adhesion of the titaniferous layer to the polypropylene substrate despite the extreme differences in the properties of the layer and the substrate. It would have been obvious to one of ordinary skill in the art to have modified the device of Leanna such that the titaniferous layer of the stent assembly of Leanna is provided by plasma-assisted chemical vapour deposition as taught by Breme in order to provide a titaniferous layer that has good adhesion to the polypropylene stent, avoids damage to the polypropylene stent, and has better corrosion resistance and biocompatibility (col. 4, ll. 17-38). 
Providing the titaniferous layer onto the polypropylene stent of Leanna via plasma-assisted chemical vapour deposition as taught by Breme results in a prosthesis having an interior substrate layer (e.g., layer comprising only polypropylene of stent body), a transition layer (layer where bonding between polypropylene and titanium carboxynitride occurs), a substrate layer (layer that only includes titanium carboxynitride) and a surface layer (i.e., portion of titanium carboxynitride coating formed at surface; this is consistent with the surface layer of the instant application illustrated in fig. 3 of instant application) in the same manner as the instant invention since both the instant invention and the prior art of Leanna in view of Breme provide the titaniferous layer onto the polypropylene body of the stent via a plasma-assisted chemical vapour deposition process. These layers are distinct at least by virtue of their radial location, but also by their chemical composition, which changes along the thickness of the titaniferous layer as taught by Breme (see figs. 1,2; see col. 6, line 45-col. 7 line 55 and claim 1 of Breme). 
Leanna in view of Breme does not expressly disclose that these layers decrease in radial thickness moving radially outward from the interior substrate layer toward the surface layer. It would have been obvious to one of ordinary skill in the art to cause the layers of the device of Leanna as modified in view of Breme to decrease in radial thickness moving radially outward from the interior substrate layer toward the surface layer since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Leanna in view of Breme would not operate differently with the claimed thicknesses since the prior art stent has the advantageous mechanical properties of the polypropylene with the enhanced biocompaitility of thin titaniferous coating (see esp. col. 1, ll. 14-40 and col. 3, ll. 5-30). Further, applicant places no criticality on the range claimed (no problem solved, purpose served, or advantage gained), indicating only the presence of the claimed layers with no discussion of relative thicknesses.
Leanna discloses that the stent may be a braided stent ([0020]), but does not expressly disclose that the struts include a series of proximal struts that form a proximal end of the stent, the proximal struts forming a series of triangles with a corresponding series of peaks extending around a proximal circumference of the stent assembly. 
Ryan discloses another braided stent, and further discloses a series of proximal struts that form a proximal end (114) of the stent and a series of distal struts that form a distal end (116) of the stent, the proximal struts (corresponding to 140,141, but formed at proximal end; figs. 1,2) forming a series of triangles (shapes above line a-a’ in fig. 3) with a corresponding series of peaks (150) extending around a proximal circumference of the stent assembly and the distal struts forming a series of triangles with a corresponding series of peaks (fig. 1) extending around a distal circumference of the stent assembly (col. 4, ll. 30-60). (Note: in the instant application, each “triangle” in the series of triangles formed by the proximal struts has only two sides – see fig. 1 of instant application’s publication US 2019/0274852 – like the prior art of Ryan.) Ryan discloses that the series of triangles with a corresponding series of peaks at each end of the stent advantageously provides soft crowns at the ends of the stent that are configured to bend or yield to adapt to a patient anatomy and to reduce the incidence of tissue perforations to a vessel wall (col. 1, ll. 49-55). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Leanna to construct the stent to include soft crowns at either end of the stent such that proximal struts form a series of triangles with a corresponding series of peaks extending around a proximal circumference of the stent as taught by Ryan in order to provide a soft crown at each end of the stent configured to bend or yield to adapt to a patient anatomy and to reduce the incidence of tissue perforations to a vessel wall.
Regarding claim 2, because of the plasma-assisted chemical vapour deposition process, at least a portion of the body comprises an outer surface of titanium carboxynitride (see abstract and claim 1 of Breme, noting that Boron is optional). 
Regarding claim 3, at least a portion of the body comprises both a flexible polypropylene portion and a biocompatible titanium layer (forming the titaniferous layer), since the layer is formed as a coating on the polypropylene stent.
Regarding claims 4-6, the body forms a cylindrical shape and the plurality of interconnected struts comprise a braided material (fig. 1, 3; [0020] of Leanna), the plurality of interconnected struts extending longitudinally and transversely relative to a long axis of the stent. Each strut (i.e., strand of braid) of the plurality of interconnected struts has both a longitudinal and transverse component to its movement (i.e., extension) from one end of the stent to the other.
Regarding claim 7, the plasma-assisted chemical vapour deposition process works with assistance of metal organics that decompose at a predetermined reaction temperature (col. 3, ll. 24-67 of Breme).
Regarding claim 8, the metal organics release the titaniferous layer onto the body of the stent assembly (col. 6, ll. 56-col. 7, ll. 4 of Breme).
Regarding claim 17, the body of Leanna as modified by Breme and Ryan includes only four distinct layers (noting that the entire thickness of the stent body defines the four distinct layers of claim 1, i.e., interior substrate layer, transition layer, substrate layer, and surface layer, and the layers are broadly defined). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KSH 11/8/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771